TEXEA~~ORMEY              GENERAL

                        OFTEXA~




Hon. Tom L. Beauchamp
Secretary of State
Austin, Texas
Dear Sir:          Attention of Mr. Perry L. Jones,
                                Securittes Analyst
                   Opinion NO. O-1996
                   Re: The Securities Commissioner shall
                        issue and sign real estate licenses
                        under House Bill No. 17, 46th Legis-
                        lature.
        Your request for an opinion from this department by
letter dated August 18th, and to which the above opinion num-
ber has been assigned, reads as follows:
       "We are preparing the license forms to be
   used in issuing licenses to the real estate
   dealers'ana salesmen under the Real Estate Deal-
   ers License Act of 1939, House Bill No. 17.
        "We desire an opinion from you as to whe-
    ther these licenses should be signed by the Sec-
   .retary of State or by the Securitfes Commissioner.
        "Under the Securities Act, all licenses are
    signed by the Secretary of State, however, the
    Real Estate Act seems to be placed directly.under
    the Securities Commissioner, consequently, it Is
    possible that these licenses should be signed by
    the Securltles Commissioner rather than the Sec-
    retary of State."
        The above request involves merely an administrative
function preparatory to carrying out the provisions of House
Bill 17, entitled "Real Estate Dealers Licenses Act," 46th Leg-
islature, found Incorporated under Title 113A, Article 6573a,
of Vernon's Annotated Revised CFvFl Statutes, 1925.
        Section 5 under said Article 6573a reads as follows:
        "(a) The administration of the provisions
    of this act shall be vested in the Securities DF-
Hon. Tom L. Beauchamp, page 2         o-1996


    vision of the office of the Secretray of State.
        "(b) The Secretary of State Is hereby em-
    Powered to employ an Executive Secretary; the
    salary of such Executive Secretary shall not ex-
    ceed the sum of Two Hundred Dollars ($200) per
    month.
       "(c) The Administrator of the Securities
   Division is hereby empowered to examine witnesses
   and administer oaths, ana it shall be his duty
   to investigate persons dolng~~businessin real-'es-
   tate'~Inthis State to ascertain whether they-.are
   violating any of the provlslons of this Act and
   to keep such'records and minutes as shall be
   necessary to an orderly dispatch of busFness."
        Under subsectlon (c), Section 9 of the aforementioned
Article, we find.the following provlsLon:
        "(c) The Administrator of the Securitles~
    Division of the office of the Secretary of State
    shall'lssue to each 1Icensee a license In such
    form and size as shall be prescribed by the Ad-
    ministrator of the Securities Division of the
    office of the Secretary of State:. This license
    shall show the name and address of the licensee,
    and in case of a real estate salesman's license
    shall show the name of the real estate dealer by
    whom he is employed. Each license shall have ..
    imprinted thereon the Seal of the State of~'Texas,
    and Fn addition tothe foregoing shall contain
   ‘such matter as shall be prescribed by the Adminls-
    trator of the Securities Dlvlslon of the Office
    of the Secretary of State. The license of each
    real estate salesman shall be delivered or mailed
    to the real estate dealer by whom such real estate
    salesman may be employed and shall:!.be
                                          k;pt under
    the custody and control of such dealer.
        An examination of the provisions of the Securities Act,
Incorporated under Title lgA, Article 6CCa, of the Revised Civil
Statutes, 1925, reveals the following provision:
        “Seca 34.   The adminIstration of the provF-
    sions of 'this Act shall be vested in the Secretary
    of State D.00 To aid the Secretary of State in
    carrying out the provisions of this Act, there is
    hereby created the office of the Securities CommFs-
    sioner of Texas, who shall be appointed by the
Hon. Tom I. Beauchamp, page 3        o-1996



    Secretary of State for a term coextensive with
    the term of the office of the Secretary of'State.
    The Securities Commissioner, as herein created,
    shall-draw an annual salary not exceeding Three
    Thousand Six Hundred Dollars ($3,600), and shall
    perform the duties of the present Blue Sky Com-
    missionerin the enforcement of the provisions of
    this Act as directed by the Secretary of State."
        The use of the term "Administrator of'.theSecurities
Division of the office of the Secretary of State," by the Leg-
lslature-.inthe Real Estate Dealers License Act clearly, we
think;.has reference to the Securities Commissioner, whose of-
fice was created by the Legislature in the passage of the Texas
Securities Act.
        You are therefore respectfully advised that licenses
issued under the Real Estate Licensing Law should be-.slgned
by.the Securities Commissioner and not by the Secretary of
State.
                                Yours very truly,
                            ATTORNEY GENERAL OF TEXAS

                                By s/Lloyd Armstrong
                                     Lloyd Armstrong
LA :AW:wc

APPROVED OCT 10, 1939
s/Robs&E. Kepke
(Acting) ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BwB Chairman